This was a maintenance suit. It is now before us on the wife's appeal from an order fixing alimony. Another phase of the case was before us in Wilkinson v. Wilkinson, 130 N.J. Eq. 65. The learned advisory master fixed the wife's allowance at $30 a week and directed the posting of a bond in the sum of $3,120 to secure performance. The couple were elderly and the wife had twice been previously married. The husband is retired from business and too old to seek gainful employment. His sole income for the year 1941 was $3,780. It will probably be less in coming years, since the principal is invested for the most part in fixed interest bearing securities. Purchasing power is very apt to decline, and taxes will be increased, we are assured.
A lump sum provision was made for the wife in another proceeding. She claims to have lost the moneys under circumstances *Page 468 
which, if true, would indicate gross carelessness to say the least. His weekly income is less than $73. This leaves him a net income of less than $43 a week. The allowance to the wife of more than forty per cent. of net income was certainly not unreasonable. The bond to secure performance should be increased to $5,000 because of the circumstances of this case. No counsel fee will be allowed.
The cause will be remanded to the Court of Chancery to the end that the decree may be modified as directed.
For affirmance with modification — THE CHIEF-JUSTICE, PARKER, BODINE, DONGES, HEHER, PERSKIE, PORTER, COLIE, DEAR, WELLS, RAFFERTY, HAGUE, THOMPSON, JJ. 13.
For reversal — None.